DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
 Response to Arguments
Applicant’s amendments and associated arguments filed 4/14/2021 with respect to the 35 USC 101 rejection of claim 30 has been fully considered and are persuasive.  The 101 rejection of claim 30 has been withdrawn. 
Applicant's amendments and associated arguments filed 4/14/2021 attempting to overcome Porter as a 102 reference have been fully considered but they are not persuasive. However, because of the amendments, Examiner has been forced to reconsider his position and adjust his interpretation of the reference.
Applicant argues that the device of Potter is circular, and points to figure 2. As an initial matter, the Examiner again points out that Porter discloses figure 2 to be a different embodiment from figures 3-14. Furthermore, in response, Examiner points to figure 4C of the applicant’s drawings apparently also showing a circular device. However, just like in Porter, the other side of the device (figure 4A of applicant’s invention and figures 5-14 of Porter) has an elliptically shaped portion with a major and minor axis. Furthermore, the applicant’s claims 17 and 35 make clear that a major axis is present when it is a mere 1.01 times larger than the minor axis. As seen in figure 12 of Porter, the “ears 126” of Porter form a major axis that is approximately 1.01-1.25 times larger than the minor axis that is orthogonal to the major axis.
As further explained below, the Examiner is now considering element 123 of Porter as the outer contact member and element 124 as the inner contact member. As seen in figures 6 and 12 and described in par. 0039 of Porter, the outer contact member 123 is flexible and forms an annular zone for contacting the eye while inner contact member 124 is flexible and forms an annular zone of reduced pressure for contacting the eye (par. 0039). Furthermore, both of the inner and outer contact member are part of the ear structure 126 that forms the major axis (see figures 6 and 12). Both inner and outer contact members form a non-planar ellipse (see figures 6 and 12). Porter is still considered a proper 102 reference.
With regards to the major axis aligning with the nasal temporal axis when in use, that is an intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. How the device is oriented is entirely up to the user. 
Regarding the 103 rejections, the applicant points to par. 12, 42, 54, 69, 83, 91 and 119 of specification as providing support for the criticality of the ratios. However, those paragraphs do not explicitly state that it is the ratios themselves that solve a problem. It could very well be other aspects of the invention that do so. Porter discloses the applicant’s basic invention, including showing that the major axis opening is larger than the minor axis opening, but is silent as to the ratio specifically being about 1.08, 1.1, 1.15, 1.16, 1.19, 1.2 or 1.21 larger. When reviewing the applicant’s specification in full, they provided no criticality for these ratios. In fact, they are only mentioned in passing in the par. 0069 and 0093 as being examples of acceptable ratios. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to utilize these specific ratios in the device of Porter if these ratios provided a better form fit with the eye. Furthermore, it has been held that:
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
The above case law was previously cited and the applicant did not respond to any of the cited cases. The rejection is still considered proper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 21, 23, 25-32, 34, 35, 40-48 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al. (US 2011/0022035, hereinafter Porter).
Regarding claims 16, 17, 21, 35 and 40, Porter discloses an interface device 1 for fixing on a human eye and operably connecting to an ophthalmic device (par. 0031). The interface device includes an upper section 103 and a ridged annular channel 108 holding flexible insert/lower section 115 such that the lower section defines a distal end of the interface device for contacting a surface of an eye and the upper section defines a proximal end of the interface device whereby the proximal and distal ends define a device height and an opening through the device along a vertical axis of the device (see figures 1, 5 and 6). The lower section defines an outer shape that has a major and minor axis, such that the major axis can correspond to a nasal temporal axis. The lower section includes an inner contact member 124 and an outer contact member 123, both contact members having a distal end that form the distal end of the device and both contact members having a height (see figure 6). As seen in figures 6 and 12 and described in par. 0039 of Porter, the outer contact member 123 is flexible and forms an annular zone for contacting the eye while inner contact member 124 is flexible and forms an annular zone of reduced pressure for contacting the eye (par. 0039). Furthermore, both of the inner and outer contact member are part of the ear structure 126 that forms the major axis (see figures 6 and 12). The height of the inner and outer contact members varies between a point intersecting the major axis and a point intersecting the minor axis, such that sections 126 and 127 of the inner and outer contact members have a greater height on the major axis (see figures 5-14). As seen in figures 5-14, the major axis opening with sections 126 and 127 are “about” 1.01 to “about 1.25” times larger than the minor axis opening.
Regarding claim 23, figures 6 and 12 show the inner and outer contact member having a non-planar ellipse shape.
Regarding claims 25 and 41, figure 6 shows the inner contact member having an angle greater than 90 degrees at portions.
Regarding claims 26 and 42, the curved ridge of the outer contact member define angles less than 90 degrees at certain points.
Regarding claims 27-31 and 43-47, the device includes a curved, planar, applanation contact lens over the opening that can contact the surface of the eye and change the shape of an eye, if so desired by a user (see figures 1 and 6).
Regarding claims 32 and 48, the inner contact member contacts the sclera but not the limbus, as the laser needs access to cut the limbus (figure 1 and par. 0025, 0028-0029).
Regarding claims 33 and 50, the inner contact member “does not completely block” the limbus and thus can partially block it by being in contact with it if so desired by a user (par. 0033).
Regarding claims 34 and 50, the opening is shown as larger than the iris (figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20, 22, 24 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Porter.
Regarding claim 18-19 and 36-38, as described above, Porter discloses the applicant’s basic invention, including showing that the major axis opening is larger than the minor axis opening, but is silent as to the ratio specifically being about 1.08, 1.1, 1.15, 1.16, 1.19, 1.2 or 1.21 larger. However, when reviewing the applicant’s specification, they provided no criticality for these ratios. In fact, they are only mentioned in passing in the par. 0069 and 0093 as being examples of acceptable ratios. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to utilize these specific ratios in the device of Porter if these ratios provided a better form fit with the eye. Furthermore, it has been held that:
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claims 20, 22, 24 and 39, Porter discloses that the outer contact member has portions 126 and 127 with a greater height that assist in placement and holding of the ring to the eye. While Porter is silent as to the inner contact member having these portions, it would logically hold that including these portions on the inner contact member would aid in placement and holding of the ring to the eye as well. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have the inner contact members of Porter have a greater height on the major axis as opposed to the minor axis in order to assist in placement and holding of the ring to the eye.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792